COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
ARMON SHEPARD,                                           )
                                                                              )              
No.  08-01-00233-CR
Appellant,                          )
                                                                              )                    Appeal from the
v.                                                                           )
                                                                              )                 
41st District Court
THE STATE OF TEXAS,                                     )
                                                                              )           
of El Paso County, Texas
Appellee.                           )
                                                                              )                
(TC# 980D04601)
                                                                              )
 
 
O
P I N I O N
 
This is an appeal
of a jury conviction for aggravated robbery. 
The Appellant was sentenced to 60 years=
in prison.  
In May 1998, two
masked men robbed a pawn shop in Northeast El Paso.  One was armed with a handgun.  They took cash, handguns, and the security
camera videotape.  They were apprehended
by El Paso police officers minutes later after a short foot and car chase.  The Appellant gave a confession admitting his
participation in the robbery and that he had used his handgun.




He brings a single
issue contending that the evidence is factually insufficient.  In a factual sufficiency review, we consider
all evidence in a neutral light.  Johnson
v. State, 23 S.W.3d 1, 6-7 (Tex.Crim.App. 2000).  We do not substitute our judgment for that of
the jury and will set aside a verdict only if it is so contrary to the
overwhelming weight of the evidence as to be clearly wrong and unjust.  Id. at 7.
At trial, the
Appellant=s
confession was admitted and read to the jury. 
The details provided in the confession essentially matched the details
provided by the near dozen witnesses who testified in the guilt/innocence phase
of the trial.  The Appellant testified at
trial that he was tricked into signing the confession and that he did not rob
the pawn shop.  The evidence
overwhelmingly supports the jury=s
verdict of guilty.  We overrule Appellant=s single issue and affirm the judgment
of the trial court.
 
 
June
18, 2003
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)